DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Acknowledgement is made of applicant’s claim for foreign priority to 17 October 2016 under 35 U.S.C. 119(a)-(d).

Response to Amendment
Claims 1-20 were previously pending in this application.  The amendment filed 20 January 2021 has been entered and the following has occurred: Claim 10 has been amended.  No Claims have been cancelled or added.
Claims 1-20 remain pending in the application 

	










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claims recite subject matter within a statutory category as a process (claims 1-10 & 20), machine (claims 11-19):
receiving a first document, the first document associated with a second document, the first document including first information;
extracting first concepts from the first information of the first document;
generating a respective prompt for each of the first concepts to be displayed;
receiving a respective input for each prompt;
determining select ones of the first concepts to be included in the second document based on the prompts and the inputs; and
updating the second document based on the select ones of the first concepts.
These steps of receiving multiple documents, identifying concepts in the plurality of documents, creating prompts based on the concepts, receiving prompts based on the concepts, and including select concepts from one documents into the other document based on the received prompts, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving multiple documents language, receiving documents in the 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2-10 & 12-19, reciting particular aspects of how the system may receive/parse certain information from various documents or how the system updates other documents based on the received/parsed information may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a transceiver, a processor, a server, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Par [0030], Par [0063], Par [0027], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a plurality of documents, extracting concepts from the documents, and receiving inputs based on prompts amounts to mere data gathering, recitation of determining select concepts based on the documents and inputs to use for updating the subsequent document amounts to selecting a particular data source or type of data to be manipulated, recitation of generating prompts based on present concepts and displaying the list of concepts or prompts, amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of a reporting server for a medical setting, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10 & 12-19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-3, 6-8, 12-13, & 16-18 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-3, 6-10, 12-13, & 16-19, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 4-5 & 14-15 additional limitations which generally link the abstract idea to a particular technological environment or field of use, claims 2-3, 6-10, 12-13, & 16-19, additional limitations which merely amount to further limiting the mental process being performed by generic computer components).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a plurality of documents or receiving inputs for each prompt or updating documents via transceiver means, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); updating records based on varying concepts found in the plurality of documents, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the concepts for each document, storing the plurality of documents, storing the prompts based on the concepts, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); extracting concepts either by human interaction or computer-based techniques such as natural language processing techniques, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10 & 12-19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-3, 6-8, 10, 12-13, & 16-18, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2-3, 6-8, 10, 12-13, & 16-18, limitations that amount to e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-10 & 12-19, reciting the storing of various concepts, machine code to parse various concepts, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claims 2-3, 6-8, 12-13, & 16-18, extracting concepts either by human interaction or computer-based techniques such as natural language processing technique, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation
















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-16, & 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zasowski et al. (U.S. Patent Publication No. 20160034643)

Claim 1 –
Regarding Claim 1, Zasowski discloses a method, comprising:
at a reporting server (See Zasowski Par [0087] which discloses a server computing device being available with the system to communicate documents and reports):
receiving a first document, the first document associated with a second document, the first document including first information (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user);
extracting first concepts from the first information of the first document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising 
determining select ones of the first concepts to be included in the second document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a use); and
updating the second document based on the select ones of the first concepts (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents, problems identified, and query data from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the 

Claim 2 –
Regarding Claim 2, Zasowski discloses the method of Claim 1 in its entirety.  Zasowski further discloses a method, wherein:
the determining the select ones of the first concepts further comprises:
determining whether one of the first concepts is negated by the first information (See Zasowski Par [0063] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress or remove the insufficient documentation code);
when the one of the first concepts is negated in the first information, removing the one of the first concepts (See Zasowski Par [0063] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart 

Claim 3 –
Regarding Claim 3, Zasowski discloses the method of Claim 1 in its entirety.  Zasowski further discloses a method, wherein:
the determining the select ones of the first concepts further comprises:
determining whether one of the first concepts is merged with another one of the first concepts (See Zasowski Par [0063] & [0068] which is able to determine combined concepts amongst multiple first records, for instance documents A-E); and
when the one of the first concepts is merged with the another one of the first concepts, removing one of the one of the first concepts and the another one of the first concepts (See Zasowski Par [0063] & [0068] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code.  Therefore, the combination of F and B are able to overcome the insufficient documentation code and the original insufficient concept is removed and updated with the merged concept).

Claim 4 –
Regarding Claim 4, Zasowski discloses the method of Claim 3 in its entirety.  Zasowski further discloses a method, wherein:
the first concepts are International Classification of Disease (ICD) codes (See Zasowski Par [0059] which discloses common identification codes for the concept identification of the 

Claim 5 –
Regarding Claim 5, Zasowski discloses the method of Claim 4 in its entirety.  Zasowski further discloses a method, wherein:
the one of the first concepts is a more generic level ICD code (See Zasowski Par [0063] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code.  therefore, the generic level ICD code would be for generic heart failure, while needing to further specify acute systolic heart failure, for instance).

Claim 6 –
Regarding Claim 6, Zasowski discloses the method of Claim 1 in its entirety.  Zasowski further discloses a method, wherein:
the second document includes second concepts (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the 

Claim 7 –
Regarding Claim 7, Zasowski discloses the method of Claim 6 in its entirety.  Zasowski further discloses a method, wherein:
the determining the select ones of the first concepts further comprises:
determining whether one of the first concepts is merged with one of the second concepts (See Zasowski Par [0063] & [0068] which is able to determine combined concepts amongst multiple first records, for instance documents A-E); and
when the one of the first concepts is merged with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts (See Zasowski Par [0063] & [0068] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code.  Therefore, the combination of F and B are able to overcome the insufficient documentation code and the original insufficient concept is removed and updated with the merged concept).

Claim 11 –
Regarding Claim 11, Zasowski discloses a reporting server, comprising:
a transceiver communicating via a communications network (See Zasowski Par [0105] which discloses the use of a communication interface such as a network interface code, radio 
the transceiver configured to receive a first document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
the first document associated with a second document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
the first document including first information (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list and
a processor extract first concepts from the first information of the first document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
the processor determining select ones of the first concepts to be included in the second document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
the processor updating the second document based on the select ones of the first concepts (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list 

Claim 12 –
Regarding Claim 12, Zasowski discloses the reporting server of Claim 11 in its entirety.  Zasowski further discloses a reporting server, wherein:
for the determining the select ones of the first concepts, the processor determines whether one of the first concepts is negated in the first information (See Zasowski Par [0063] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress or remove the insufficient documentation code), and 
wherein, when the one of the first concepts is negated in the first information, the processor removes the one of the first concepts (See Zasowski Par [0063] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress or remove the insufficient documentation code).

Claim 13 –
Regarding Claim 13, Zasowski discloses the report server of Claim 11 in its entirety.  Zasowski further discloses a reporting server, wherein:
for the determining the select ones of the first concepts, the processor determines whether one of the first concepts is merged with another one of the first concepts (See Zasowski Par and
wherein, when the one of the first concepts is merged with the another one of the first concepts, removing one of the one of the first concepts and the another one of the first concepts (See Zasowski Par [0063] & [0068] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code.  Therefore, the combination of F and B are able to overcome the insufficient documentation code and the original insufficient concept is removed and updated with the merged concept).

Claim 14 –
Regarding Claim 14, Zasowski discloses the reporting server of Claim 13 in its entirety.  Zasowski further discloses a reporting server, wherein:
the first concepts are International Classification of Disease (ICD) codes (See Zasowski Par [0059] which discloses common identification codes for the concept identification of the documents at hand being related to terminology standards, such as International Classification of Diseases (ICD)-9, ICD-10, or SNOMED-CT codes).

Claim 15 –
Regarding Claim 15, Zasowski discloses the reporting server of Claim 14 in its entirety.  Zasowski further discloses a reporting server, wherein:
the one of the first concepts is a more generic level ICD code (See Zasowski Par [0063] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was 

Claim 16 –
Regarding Claim 16, Zasowski discloses the reporting server of Claim 11 in its entirety.  Zasowski further discloses a reporting server, wherein:
the second document includes second concepts (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user).

Claim 17 –
Regarding Claim 17, Zasowski discloses the reporting server of Claim 16 in its entirety.  Zasowski further discloses a reporting server, wherein:
for the determining the select ones of the first concepts, the processor determines whether one of the first concepts is merged with one of the second concepts (See Zasowski Par [0063] & Par [0068] which is able to determine combined concepts amongst multiple first records, for instance documents A-E), and
wherein, when the one of the first concepts is merged with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts (See Zasowski Par [0063] & Par [0068] which discloses for example, document F may have 

Claim 20 –
Regarding Claim 20, Zasowski discloses a method, comprising:
at a reporting server (See Zasowski Par [0087] which discloses a server computing device being available with the system to communicate documents and reports):
receiving a first document, the first document associated with a second document, the first document including first information (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user);
extracting first concepts from the first information of the first document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of 
generating a respective prompt for each of the first concepts to be displayed (See Zasowski Par [0003] which discloses generating a respective prompt or query to a certain concept from a list of potential medical problems based on the particular patient at hand);
receiving a respective input for each prompt (See Zasowski Par [0003] which discloses generating a respective prompt or query to a certain concept from a list of potential medical problems based on the particular patient at hand and receiving a user input associated with the query or prompt);
determining select ones of the first concepts to be included in the second document based on the prompts and inputs (See Zasowski Par [0003] & [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit or queries or inputs provided by a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user); and
updating the second document based on the select ones of the first concepts (See Zasowski Par [0003] & [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit or queries or inputs provided by a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the .
























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable in view of Zasowski et al. (U.S. Patent Publication No. 20160034643) in view of Naghshin et al. (U.S. Patent Publication No. 20140095396).

Claim 10 –
Regarding Claim 10, Zasowski discloses the method of Claim 1 in its entirety.  Zasowski discloses a method, further comprising:
generating an indicia for each of the select ones of the first concepts (See Zasowski Par [0145]-[0146] which discloses highlighting the portion of specific words, terms, or other key evidence that led to the generation of a certain concept query),
a first indicia indicative of a high value for inclusion in the second document (See Zasowski Par [0145]-[0146] which discloses highlighting the portion of specific words, terms, or other key evidence that led to the generation of a certain concept query),
a third indicia indicative of a neutral value for inclusion in the second document (See Zasowski Par [0145]-[0146] which discloses highlighting the portion of specific and.
displaying the indicia for each of the selected ones of the first concepts (See Zasowski Par [0145]-[0146] which discloses the system displaying the source documents that supported the query with specific words, terms, or other key evidence that led to the generation of this query being highlighted to determine and reference the information that triggered the query, i.e., having a high value for inclusion).

Zasowski does not explicitly discloses a method, further comprising:
a second indicia indicative of a low value for inclusion in the second document.

However, Zasowski Par [0145]-[0146] discloses highlighting the portion of specific words, terms, or other key evidence that led to the generation of a certain concept query.  It has also been disclosed above, that it is inherent that the portion that is not highlighted is of neutral value for inclusion in the second document and therefore receives a neutral indicia.

Naghshin discloses a method, wherein a second indicia indicative of a low value for inclusion or importance (See Naghshin Par [0065]-[0066] which discloses the use of highlights for portions of information that are of importance and lowlights, hidden, shaded, or otherwise visually subdued portions of information for helping the user visualize something of less significance or low value for inclusion).  The method disclosed in Naghshin is directly applicable to the method of Zasowski because both methods share limitations and capabilities, namely, both methods are directed towards the organization of various computerized data by processing and parsing the computerized data, metadata, and digital information 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zasowski, which already discloses the use of indicia to indicate specific portions of data/terms that are important to a certain concept query, to also include lowlighting, hiding, shading or otherwise visually subduing portions of information to indicate specific portions of data/terms that are of little importance, as disclosed in Naghshin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zasowski with the embodiments disclosed in Naghshin because using varying visualization properties (lowlighting, highlighting, etc.) helps the user easily visualize the specific attribute values or importance that is assigned to certain portions of data, information, or concepts (See Naghshin Par [0065]-[0066].

Claims 8-9 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zasowski in view of Rolls et al. (U.S. Patent Publication No. 20100287213).

Claim 8 –
Regarding Claim 8, Zasowski discloses the method of Claim 6 in its entirety.  Zasowski does not further disclose a method, wherein:
the determining the select ones of the first concepts further comprises:
determining whether one of the first concepts is inconsistent with one of the second concepts; and
when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts.

Zasowski does not explicitly disclose determining concepts to be inconsistent.  However, Zasowski does include the relationship between first and second concepts that exist between the first and second documents.
Rolls teaches a method of determining whether one of the first concepts is inconsistent with one of the second concepts and when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts (See Rolls Par [0078] which specifically discloses a reliability score for each of the data sets or concepts at hand to ensure consistency between old data and refined data, and when needed, correcting inherent consistencies, such as the old or refined data depending on circumstances).  The method of Rolls is directly applicable to the method of Zasowski because both methods share limitations and capabilities, namely, they are both directed to updating previous data records, esp. medical records, based on newly acquired data, forms, inputs, identifiers, codes, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zasowski to include capabilities method of determining whether one of the first concepts is inconsistent with one of the second concepts and when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts, as disclosed by Rolls.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zasowski in such a manner, in order to include data that is inherently consistent amongst the concepts and exclude concepts that conflict with one another (See Rolls Par [0078]).

Claim 9 –
Regarding Claim 9
the one of the first concepts and the one of the second concepts is one of a direct inconsistency and an implied inconsistency (See Rolls Par [0078] which discloses inherent inconsistencies needing to be corrected (implying that these inconsistencies can be corrected, an implied inconsistency), or inherent consistencies that cannot be resolved at all (a direct inconsistency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zasowski to include identification of concepts that are one of a direct inconsistency and an implied inconsistency, as disclosed by Rolls.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zasowski, in such a manner, because some inconsistencies can be corrected and fixed, whereas other inconsistencies are simply unable to be fixed, and these varying instances of being able to correct the concepts at hand need to be accounted for when creating refined data, especially data entered by different users or varying individuals (See Rolls Par [0078]).
Claim 18 –
Regarding Claim 18, Zasowski discloses the reporting server of Claim 16 in its entirety.  Zasowski and Rolls further disclose a reporting server, wherein:
for the determining the select ones of the first concepts, the processor determines whether one of the first concepts is inconsistent with one of the second concepts, and
wherein, when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts.

Zasowski does not explicitly disclose determining concepts to be inconsistent.  However, Zasowski does include the relationship between first and second concepts that exist between the first and second documents.

Rolls teaches a reporting server of determining whether one of the first concepts is inconsistent with one of the second concepts and when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts (See Rolls Par [0078] which specifically discloses a reliability score for each of the data sets or concepts at hand to ensure consistency between old data and refined data, and when needed, correcting inherent consistencies, such as the old or refined data depending on circumstances).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reporting server of Zasowski to include capabilities method of determining whether one of the first concepts is inconsistent with one of the second concepts and when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts, as disclosed by Rolls.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reporting server of Zasowski in such a manner, in order to include data that is inherently consistent amongst the concepts and exclude concepts that conflict with one another (See Rolls Par [0078]).
Claim 19 –
Regarding Claim 19, Zasowski and Rolls discloses the reporting server of Claim 18 in its entirety.  Rolls further discloses a reporting server, wherein:
the one of the first concepts and the one of the second concepts is one of a direct inconsistency and an implied inconsistency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reporting server of Zasowski to include identification of concepts that are one of a direct inconsistency and an implied inconsistency, as disclosed by Rolls.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reporting server of Zasowski, in such a manner, because some inconsistencies can be corrected and fixed, whereas other inconsistencies are simply unable to be fixed, and these varying instances of being able to correct the concepts at hand need to be accounted for when creating refined data, especially data entered by different users or varying individuals (See Rolls Par [0078]).













Response to Arguments
Applicant's arguments filed 20 January 2021 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 6-7 of Arguments/Remarks that the 35 U.S.C. 101 rejections should be withdrawn because the independent claims recite technological improvements to systems of updating the problem list of a patient.  Applicant points specifically to Applicant’s specification par [0001] which discusses the system of populating problem lists often being laborious and conscientiousness in performing tasks varies between practitioners and because of this, problem lists can be incomplete and/or inaccurate.  Applicant further remarks that the instant application provides a system for updating the problem list of a patient via an automated system and thus minimizes the human-based errors that may occur during the population of problem lists, therefore reflecting a technological improvement.  Examiner respectfully disagrees.  While the instant application may contain embodiments that represent improvements to updating/populating the problem list of a patient, this does not inherently point to a technological improvement.  Of course the automation of any manual or human-performed task could be considered an improvement to that field, however, the courts have indicated that mere automation of a manual process does not represent an improvement in computer-functionality or technological improvement (See MPEP 2106.05(a)(I)).  More specifically, mere automation of a manual process does not necessarily indicate an improvement to the specific components, architecture, or functionality of the technology/computerized environment that is used for updating the problem list of a patient. 
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant further argues on pp. 7-8 of Arguments/Remarks that “generating an indicia for each of the select ones of the first concepts” and the subsequent “displaying [of] the indicia for each of the selected ones of the first concepts” amounts to significantly more than the purported abstract idea because the operation of generating the indicia, the characterization of the indicia, and the displaying of the indicia is not a mental process and would therefore amount to significantly more than the purported abstract idea.  Examiner respectfully disagrees.  While Examiner agrees that generating the indicia and the characterization of the indicia could possibly fall outside the realm of a mental process when given a specific interpretation of “generating the indicia and the characterization of the indicia”, under the broadest reasonable interpretation of the limitation, generating the indicia and the characterization of the indicia is still a task that can be reasonably be performed by a human or in the mind of a human.  For instance, a human could simply identify the indicia for each of the select ones of the first concepts and subsequently generate the indicia and the characterization of the indicia in writing.  This would still constitute a mental process because it is a task that can be reasonably performed in the human mind.  Further, assuming arguendo that this limitation did fall outside the realm of being reasonably performed in the human mind, this still does not inherently mean that the limitation amounts to significantly more than the purported abstract idea.  The simple generation and displaying of a specific indicia still represents insignificant, extra solution activity to the claim through mere data gathering/selection of a particular data source or type of data (i.e., the indicia for each of the select ones of the first concepts) to be manipulated, and the manipulation of said data (i.e., displaying the generated indicia) being performed using generic computer components.  Furthermore, this limitation represents well-understood, routine, and conventional activity that is found in the art, such as “generating the indicia and the characterization of the indicia” representing activity that amounts to receiving or transmitting data over a network and storing/retrieving information in memory, and “displaying the indicia for each of the selected ones of the first concepts” representing activity that amounts to storing and retrieving information in memory, i.e., storing and retrieving instructions for displaying the indicia, as well as displaying elements via a generic display device being well-understood, routine, and conventional activity in this field of art (See Applicant’s Specification Par [0030] which describes generic display technology as found in the field of art).  Accordingly, the 35 U.S.C. 101 rejections of Claims 1-20 are maintained.
Regarding 35 U.S.C. 102 rejection of Claim 1, Applicant argues on pp. 8-9 of Arguments/Remarks that Zasowski does not identically suggest or disclose “determining select one of the first concepts to be included in the second document” as recited in independent Claim 1.  More Examiner respectfully disagrees.  As pointed out in the previous office action, Zasowski Par [0013] & [0048]-[0049] discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document is encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a use; furthermore, the embodiment(s) are outlined for visual purposes in Fig. 25 and 26.  Therefore, according to the visualization of the system according to Fig. 25 of Zasowski, and as described in Zasowski Par [0048]-[0049] the system receives a user input responsive to a query presented via a user interface, updated information related to the patient and indicative of the user input is generated, and medical documentation associated with the patient is updated to include the updated information that is generated.  Therefore, the first concepts from the received first document (i.e., the updated information related to the patient and indicative of the user input that is received from the first document) are “determined” or generated (step 860-862 of Fig. 25) and subsequently updates medical documentation, or the second document, associated with the patient is updated to include the updated information (step 864).  Accordingly, Zasowski describes an embodiment where the first concepts of the first document are determined to be included in the second document before the second document is updated, and following this determining step, the second documentation associated with the patient is updated using the determined first concepts/information.  Therefore, Claim 1
Regarding 35 U.S.C. 102 rejections of Claims 11 & 20, Applicant argues that because Zasowski purportedly does not disclose all of the limitations of independent Claim 1, which would render Claim 1 allowable over the art, and independent Claims 11 and 20 are substantially similar to Claim 1, that Claim 11 and 20 should also be allowable over the art.  Examiner respectfully disagrees.  As discussed above, regarding 35 U.S.C. 102 rejections of Claim 1, Zasowski discloses all limitations of independent Claim 1, and Claim 1 remains rejected under 35 U.S.C. 102.  As a result, Claims 11 and 20, which are substantially similar to independent Claim 1, also remain rejected under 35 U.S.C. 102.
Regarding 35 U.S.C. 102 rejections of Claims 1-7, 11-16, & 20, Applicant argues that because independent Claims 1 & 11 are purportedly allowable over the art, their respective dependent Claims that were previously rejected under 35 U.S.C. 102 (i.e., claims 2-7 and 12-16) should also be allowable over the art.  Examiner respectfully disagrees.  As addressed above, independent Claims 1, 11, and 20 still remain rejected under 35 U.S.C. 102.  As a result, Claims 2-7 and 12-16, which are dependent from rejected Claims 1 and 11, respectively, also remain rejected under 35 U.S.C. 102.
Regarding 35 U.S.C. 103 rejections of Claims 8-9, 10, & 18-19, Applicant further argues on pp. 10 of Arguments/Remarks that because independent Claims 1 & 11 are purportedly allowable over the art, their respective dependent Claims that were previously rejected under 35 U.S.C. 103 (i.e., claims 8-9, 10, and 18-19) should also be allowable over the art because Naghshin and Rolls fail to cure the purported deficiencies of Zasowski.  Examiner respectfully disagrees.  As addressed above, independent Claims 1, 11, and 20 still remain rejected under 35 U.S.C. 102.  Furthermore, a new grounds of rejection over Zasowski in view of Naghshin has been presented for Claim 10, as necessitated by Applicant’s amendment to Claim 10.  As a result, Claims 8-9, 10, and 18-19 remain rejected under 35 U.S.C. 103.





Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is (571)270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        04/05/2021

/JONATHAN DURANT/Primary Examiner, Art Unit 3626